ATTORNEY DISCIPLINARY PRODEEDINGS
PER CURIAM.
The Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent neglected a client’s personal injury matter, resulting in the prescription of the claim, and improperly attempted to settle his malpractice liability with his client. Prior to the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
*786IT IS ORDERED that the Petition for Consent Discipline be accepted and that Randy Scott Nnnez, Louisiana Bar Roll number 21331, be publicly reprimanded.
IT IS FURTHER ORDERED that respondent shall- enroll in and attend the next session of Ethics School offered by the Louisiana State Bar Association’s Practice Assistance and Improvement Committee.
IT IS FURTHER ORDERED that within ninety days of the date of this court’s judgment, respondent shall complete a continuing legal education course in the area of law office management. This course shall be in addition to respondent’s regular mandatory continuing legal education requirements.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.